



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Moffit, 2015 ONCA 412

DATE: 20150609

DOCKET: C51929

Doherty, Pepall and Tulloch JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Thomas Moffit

Appellant

Ian R. Smith, for the appellant

Christine Tier, for the respondent

Heard: September 25, 2014

On appeal from the conviction entered by Justice Joseph
    M. W. Donohue of the Superior Court of Justice, sitting with a jury, on June
    18, 2009.

Tulloch J.A.:

A.

Overview

[1]

Following a trial by judge and jury, the appellant, Thomas Moffit was
    convicted of second degree murder for the death of his domestic partner,
    Shelley Marie Mathieu-Read, and was sentenced to life imprisonment without
    eligibility for parole for at least 17 years. Ms. Mathieu-Read had not been
    seen or heard from since May 20, 2007. Her body was never found.

[2]

The Crowns case at trial relied heavily on the testimony of the
    appellants sister, Kathy Long, to whom the appellant had apparently confessed
    his role in Ms. Mathieu-Reads disappearance. The appellant argued the Crown
    had failed to prove both that Ms. Mathieu-Read was dead and that he was
    involved in her death. In the alternative, he submitted that if the jury was
    satisfied that Ms. Mathieu-Read was dead, and that he caused her death, the
    jury should find him guilty of manslaughter and not murder.

[3]

The appellant raised six grounds of appeal in his factum, but only
    argued four in oral argument.  As he did not explicitly abandon any of his
    arguments, I have addressed all of them below. The arguments advanced by the
    appellant are the following:

1.       The verdict was unreasonable;

2.       The trial judge erred in his
    instructions to the jury   on several points, namely:

(a) The appellants conduct before and
    after the killing;

(b) The appellants statement to Kathy
    Long;

(c) The caution on Kathy Longs
    evidence; and

(d) The charge on manslaughter; and

3.       The trial judge should have
    ordered a mistrial         after the jury heard irrelevant and prejudicial  evidence.

[4]

For the reasons that follow, I would not give effect to any of these
    grounds of appeal.

B.

Factual
    Background

[5]

Shelley Marie Mathieu-Read disappeared in May 2007. She has been
    presumed dead for several years now. The location of her body remains unknown.
    In the months prior to her disappearance, Ms. Mathieu-Read was living in an
    apartment with her then-domestic partner, Thomas Moffit, the appellant.

[6]

In June 2007, the appellants sister, Kathy Long, told a former friend,
    Erin Fox, that the appellant had killed Ms. Mathieu-Read.  Ms. Fox believed the
    story was fabricated, but in August 2007, after reading of Ms. Mathieu-Reads
    disappearance, Ms. Fox contacted the police.  Ms. Long initially told the
    police she had lied to Ms. Fox, but she later recanted and implicated her
    brother in Ms. Mathieu-Reads death.

[7]

Ms. Long told police  and testified at the appellants trial  that one
    Friday night in May 2007, the appellant called her and asked to meet at a bar
    called the Puck Around.  She agreed.  While the appellant had sounded sober and
    happy on the phone, when Ms. Long arrived at the bar, the appellant was drunk. 
    The appellant told her that Ms. Mathieu-Read was never coming back.  He then
    went on to relay to her the circumstances of Ms. Mathieu-Reads death.

[8]

According to Ms. Long, the appellant told her that Ms. Mathieu-Read was
    running down the hall in their apartment building to call the police on him. 
    He followed her.  He grabbed her by her hair at the back of her head, turned
    her head around and broke her neck.

[9]

The appellant told Ms. Long that [s]he looked up at [him] with big dead
    eyes and he could not believe it was that easy to break somebodys neck.  In
    Ms. Longs opinion, the appellant seemed surprised that Ms. Mathieu-Read had
    died.

[10]

Ms.
    Long testified the appellant told her he then dragged Ms. Mathieu-Reads body
    back to their apartment.  He placed her on a chair and left her there.

[11]

During
    the conversation between the appellant and Ms. Long, he asked to borrow her
    truck.  He wanted to use it to transport Ms. Mathieu-Reads body to bury her. 
    Ms. Long refused as she was unsure whether to believe the appellant.  She
    suggested that if he had killed Ms. Mathieu-Read as he described, it was an
    accident, and he should contact the police.  The appellant then became angry. 
    At one point, he told Ms. Long that Ms. Mathieu-Read was, nothing but a drug
    addict and a whore and nobodyll miss her anyway.

[12]

The
    appellant called Ms. Long the next day and again asked to borrow her truck. 
    Again, she refused.  The appellant called the following day and told Ms. Long
    he needed the truck because Ms. Mathieu-Reads body, which he had put in a box,
    was starting to leak. He said that he put Ms. Mathieu-Read in a box but he
    could not get her foot in and he wasnt that sick to cut it off. Ms. Long
    refused his request for the truck, but told the appellant she would lend him
    the truck if he called her while sober.

[13]

The
    next morning, the appellant called Ms. Long.  This time he was sober, and Ms.
    Long agreed to lend him her truck.  He told her he intended to dig a hole
    during the day, and then bury Ms. Mathieu-Read in it after dark.  That day, Ms.
    Long lent the appellant her truck. She also lent him a wheelbarrow and a
    shovel.  He returned the truck at around 10:30 in the evening.  Ms. Long then
    drove him home.  While on their way, Ms. Long and the appellant stopped twice:
    first, to leave his pants and boots in a ditch, and second, to dispose of a
    blanket in a creek.  Ms. Long later led the police to the pants, boots and
    blanket.

The Appellants Trial

[14]

As
    a result of Ms. Longs statements to police, the appellant was charged with
    second degree murder.  Ms. Long was charged as an accessory after the fact to
    Ms. Mathieu-Reads murder, and her testimony was central to the Crowns case
    against the appellant.

[15]

Evidence
    was adduced at trial regarding the nature of the relationship between the
    appellant and Ms. Mathieu-Read.  In the months leading up to Ms. Mathieu-Reads
    disappearance, the police had been called multiple times to deal with disputes
    between the couple.  On March 1, 2007, Ms. Mathieu-Read provided a written
    statement to police alleging the appellant assaulted her and threatened to kill
    her.

[16]

Robin
    Hardman, Ms. Mathieu-Reads daughter, testified at the appellants trial.  At
    one point, Crown counsel asked her a question about the state of the
    relationship between Ms. Mathieu-Read and the appellant, apparently attempting
    to determine whether the relationship was on or off at a particular time. 
    Ms. Hardman misunderstood the question, and responded that the relationship was
    abusive.  She later stated she knew the appellant had hurt Ms. Mathieu-Read
    in the past.

[17]

Evidence
    was also adduced, at times unintentionally, about the appellants character and
    criminal record.  During her testimony, Ms. Long mentioned twice that the
    appellant had been in jail before.  She nearly referred to an allegation that
    the appellant had killed someone while in jail, but was stopped by counsel
    before doing so.  When counsel asked Ms. Long how she felt about the appellant,
    Ms. Long alleged the appellant had attempted to sexually assault her daughter.

[18]

A
    video of the appellants booking at the police station was also introduced into
    evidence.  In the video, the appellant stated he was banned from firearms and
    he had a terrible record.

[19]

The
    trial judge gave cautionary instructions on all of this evidence which the
    appellant submits were inadequate.  I will discuss this issue in greater detail
    subsequently in these reasons.

C.

Grounds of Appeal

[20]

As
    stated above, the appellant raises six grounds of appeal. Below, I address the
    appellants submission that the verdict was unreasonable. I then consider each
    of the appellants grounds of appeal relating to the trial judges instructions
    to the jury. Finally, I review the appellants argument that the trial judge
    should have granted a mistrial after the jury heard certain prejudicial
    evidence, because no instruction could have remedied the prejudice.

(1)

Unreasonable Verdict

[21]

The
    appellant submits that no jury, properly instructed and acting judicially,
    could reasonably have rendered a verdict of guilty of second degree murder, as
    there was no evidence that he had the
mens rea
required for murder. 
    The appellant notes that the Crown was required to establish either that the
    appellant intended to cause Ms. Mathieu-Reads death  under s. 229(a)(i) of
    the
Criminal Code
, R.S.C. 1985, c. C-46  or that he intended to cause
    bodily harm that he knew was likely to cause death and was reckless as to
    whether death ensued or not  under s. 229(a)(ii).

[22]

The
    appellant argues that Ms. Longs evidence of his confession was not capable of
    giving rise to a reasonable inference of intention or recklessness because this
    evidence indicated the appellant was surprised that his actions caused Ms.
    Mathieu-Reads death. The appellant points to his comment to Ms. Long that he couldnt
    believe it was that easy to break somebodys neck and to Ms. Longs evidence
    that the appellant appeared surprised that Ms. Mathieu-Read had died.  He
    further argues that none of the evidence of his conduct before or after the
    killing could support an inference of intention or recklessness.

[23]

I
    would reject this argument. It was open to the jury to infer the appellant
    either intended to cause death or intended to cause bodily harm likely to cause
    death and was reckless as to whether death ensued. Ms. Longs evidence was
    capable of supporting more than one reasonable inference. The verdict was not
    unreasonable.

Analysis

[24]

The
    general test for the reasonableness of a jurys verdict is well-established and
    undisputed.  A verdict will be unreasonable or unsupported on the evidence if
    it is one that a properly instructed jury acting judicially could not
    reasonably have rendered:
R. v. W.H.
, 2013 SCC 22, [2013] 2 S.C.R.
    180, at para. 26.

[25]

An
    appellate court is not a 13
th
juror. A verdict will not be
    unreasonable simply because an appellate court may have a reasonable doubt
    about an appellants guilt based on its review of the record:
W.H.,
at
    para. 27.  However, the task of the appellate court is greater than identifying
    some evidence which, if believed, would support the conviction.  Appellate
    courts must consider not only whether there is evidence in the record to
    support the verdict, but also whether the jury's conclusion conflicts with the
    bulk of judicial experience:
W.H.
, at para. 28.

[26]

In
    my view, not only was there evidence to support the jurys verdict, but the
    verdict does not conflict with the bulk of judicial experience.

[27]

As
    acknowledged by both parties, the jury was entitled to accept all, some, or
    none of the appellants statement to Ms. Long, I couldnt believe it was that
    easy to break somebodys neck.

[28]

If
    the jury accepted the appellants statement as true, the jury could have
    inferred the appellant was surprised that Ms. Mathieu-Read had died, but it
    would have been equally reasonable for the jury to infer that the appellant
    intended to cause death or bodily harm and did not realize that it would be so
    easy to accomplish.  If the jury accepted the second interpretation, it could
    have used this statement in conjunction with the other circumstantial evidence
    to find that the appellant had the requisite
mens rea
for second
    degree murder.

[29]

Even
    if the jury did not accept that the appellants statement to Ms. Long was made
    or considered it to be untruthful, the jury could have reasonably found the
    appellant had the
mens rea
for second degree murder based on the
    nature of the act itself and the circumstantial evidence. For example, the jury
    could have reasonably concluded that the force required to break Ms.
    Mathieu-Reads neck was consistent only with an intention to cause death or
    bodily harm likely to cause death.  There was also evidence that the appellant
    had a motive or animus to kill Ms. Mathieu-Read  to stop her from calling the
    police  which could support an inference of intention: see
R. v. Moo,
2009
    ONCA 645, 247 C.C.C. (3d) 34, at para. 98, leave to appeal to S.C.C. refused,
    [2010] S.C.C.A. No. 152.

[30]

Although
    Ms. Long testified that she thought the appellant appeared surprised that Ms.
    Mathieu-Read had died, the jury was not bound to accept that Ms. Longs
    impression was accurate.  The appellants state of mind at the time of Ms.
    Mathieu-Reads death was for the jury to decide based on all the evidence.

[31]

It
    was open to the jury to draw the above inferences and conclude on the totality
    of the evidence that the appellant had the
mens rea
for murder. It
    therefore cannot be said that the verdict is one that a properly instructed
    jury acting judicially could not reasonably have rendered. I would reject this
    ground of appeal.

(2)

The Charge to the Jury

[32]

The
    appellant submits that the instructions to the jury were inadequate for several
    reasons.  First, I will deal with his main argument, that the charge on the
    post-offence conduct evidence was inadequate and that a no probative value
    instruction was required with respect to the evidence of his conduct before the
    killing. I will then address his arguments regarding the charge on his
    statement to Ms. Long, the caution on Ms. Longs evidence and the charge on
    manslaughter.

(a)

Evidence of Post-Offence Conduct and Conduct before the Killing

[33]

The
    appellant argues that while the evidence of his post-offence conduct was
    relevant to whether he caused Ms. Mathieu-Reads death, it is equally
    consistent with manslaughter and murder and that the jury should have been
    instructed that this evidence had no probative value to the determination of
    his level of culpability. He submits the trial judges statement that it was
    his view that the post-offence conduct had no probative value was
    insufficient, considering the trial judge summarized the Crowns position that
    the post-offence conduct was relevant to the appellants state of mind.

[34]

Second,
    the appellant argues that the instruction contained the error identified in
R.
    v. Hall
, 2010 ONCA 724,
263 C.C.C. (3d) 5, leave to
    appeal to S.C.C. refused, [2010] S.C.C.A. No. 499
.

[35]

Third,
    the appellant makes a parallel argument with respect to the evidence of his
    conduct prior to the killing.  He argues that, with the possible exception of
    the death threat, none of this evidence is probative of his
mens rea
. 
    With respect to the death threat, the appellant relies on
R. v. Bucik
,
    2011 ONCA 546,
274 C.C.C. (3d) 421,
at paras. 17-23,
    to argue that the jury should have been instructed that it must be satisfied
    that the appellant literally meant that he had intended to kill Ms.
    Mathieu-Read before it could use the death threat as evidence of
mens rea
.

[36]

I
    would reject each of these arguments. In my view, the trial judges
    instructions were adequate in the circumstances.

(i)

The charge on post-offence conduct

[37]

There
    was substantial evidence of post-offence conduct in this case. In my view, this
    evidence, taken cumulatively, was capable of supporting the inference urged by
    the Crown, that when the appellant killed Ms. Mathieu-Read he intended to kill
    her or intended to cause her serious bodily harm knowing it was likely to cause
    her death. I take the appellants point that some of the evidence, if
    considered in isolation, might not be capable of supporting this inference. However,
    in my view, the charge the trial judge gave adequately equipped the jury for
    the task at hand.

[38]

The
    trial judge listed the following evidence of post-offence conduct relied on by
    the Crown on the issue of the appellants state of mind:

·

He did not call out for help.

·

He did not try to revive her.

·

He did not call 911 for medical or other assistance.

·

He dragged her into the apartment and sat her in a chair and
    looked at her.

·

The only call made in evidence, eventually, to his sister to
    arrange a meeting where he asked to borrow her truck to bury Shelly Marie Mathieu-Reads
    body.

·

He commented to the sister, I couldnt believe it was that easy
    to break somebodys neck.

·

Kathy Long said it was her impression he was surprised.

·

There is no evidence that he said he was surprised.

·

There is no evidence the [appellant] said he did not mean to
    break her neck, he did not mean to kill her.

·

When Kathy Long raised the issue of possible accident the
    [appellant] never agreed with that possibility or used that word.

·

When Kathy Long offered to take him to the police station that night
    the [appellants] response according to her was that he got upset, mad and
    said, No.

·

After the Puck Around meeting with his sister, at some point he
    moved her from a chair to a box.

·

He continued to ask for the truck.

·

He repeated his need to get rid of her now because she was
    leaking and starting to smell.

·

She was in the box with her foot sticking out.

·

He told the sister of his plan to dig a hole, return when it was
    dark and put the box with Ms. Mathieu-Read in it.

·

He borrowed the truck, wheelbarrow and shovel.

·

On the way home he disposed of the blanket/comforter, his pants
    and boots.

·

He would not tell his sister where Shelleys body was.

·

He made sure by this method that she was never found and he made
    sure no one would ever be able to ascertain what really happened.

In addition to this evidence, there was also evidence
    that the appellant sounded sober and happy when he called his sister to
    arrange a meeting after killing Ms. Read, he was smiling when he told his
    sister that he had killed Ms. Read, and he told his sister that Ms. Read was
    nothing but a drug addict and a whore and nobodyll miss her anyway.

[39]

The
    trial judge instructed the jury that it could use the post-offence conduct in
    determining whether the appellant caused Ms. Mathieu-Reads death.  This much
    is uncontroversial.  Then, the trial judge went on to say:

As I will shortly explain, culpable or blameworthy homicide is
    either murder or manslaughter. If you are satisfied beyond a reasonable doubt
    that he unlawfully caused her death it is my view that the after the fact
    conduct does not help you decide the level of culpability, whether murder or
    manslaughter, because it is consistent with each level.

[40]

The
    trial judge told the jury that when considering the appellants state of mind
    at the time of the killing, it should consider all the evidence, including his
    words and conduct before, at the time and after the unlawful act that caused
    her death. Then, in the part of the charge dealing with the position of the
    Crown, the trial judge told the jury that the Crowns position was that the
    appellants state of mind at the time of the killing could be determined in
    part by what the appellant did or did not do at the time. The trial judge
    referred to the appellants failure to call for help, the evidence that he
    dragged the body into his apartment and the evidence that the first call he
    made was to Ms. Long to ask to borrow her truck.

Analysis

[41]

Post-offence
    conduct evidence is circumstantial evidence which may be probative of guilt,
    just like other circumstantial evidence. There is no special rule governing
    when evidence of post-offence conduct will be probative of guilt:
R. v.
    White
, 2011 SCC 13, [2011] S.C.R. 433,
per
Rothstein J. at paras.
    22, 36;
R. v. White
, [1998] 2 S.C.R. 72, at para. 21. Rather, the
    general rule of relevance applies.  As summarized by Laskin J.A. in
R. v.
    Angelis
, 2013 ONCA 70,
296 C.C.C. (3d) 143,
at
    para. 55:

Post-offence conduct  is not subject to blanket rules. It is
    circumstantial evidence whose probative value depends on the nature of the
    evidence, the issues at trial and the positions of the parties. Thus, we do not
    automatically label certain kinds of post-offence conduct as always or never
    relevant to a particular issue. Rather, we must consider all the circumstances of
    a case to determine whether the post-offence conduct is probative and, if so,
    what use the jury may properly make of it. In the words of Rothstein J., at
    para. 36 of
R. v. White
[2011], the overriding question is this: what
    do "logic and human experience" suggest that a jury can legitimately
    or rationally infer from the accused's post-offence conduct?

[42]

When
    post-offence conduct has no probative value with respect to a particular issue,
    the jury should be so instructed. The issue of a no probative value instruction
    frequently arises when the post-offence conduct evidence is probative of
    whether an accused person committed the
actus reus
of an offence, but
    is equally consistent with culpability for two or more offences, such as
    manslaughter and murder. A jury can consider the evidence in relation to the
actus
    reus
, but to the extent a piece of evidence is equally consistent with two
    or more offences, the jury must not consider that evidence in determining which
    of the offences was committed:
White
(2011),
per
Rothstein
    J., at paras. 37, 39.

[43]

There
    is a risk that evidence of post-offence conduct will be misused by juries,
    especially when it is not probative of an accuseds level of culpability. 
    Trial judges must take care to ensure that this evidence is not misused to
    avoid the danger that a jury may erroneously leap from such evidence to a
    conclusion of guilt if not properly instructed:
R. v. Arcangioli
,
    [1994] 1 S.C.R. 129, at p. 143.  Care must be taken with this evidence because,
    as stated by Laskin J.A. in
Angelis
, at para. 52, That people will
    generally behave one way after they kill someone purposefully and another way
    after they kill someone accidentally is often a dubious assumption.

[44]

The
    question on this appeal is whether the post-offence conduct evidence had some
    tendency as a matter of logic and human experience to make the proposition for
    which it is advanced  that the appellant intended to kill or intended to
    cause serious bodily harm likely to cause death  more likely than that
    proposition would be in the absence of that evidence:
White
(2011),
    at para. 36. And if the evidence of post-offence conduct was not relevant to
    the appellants level of culpability, did the trial judge adequately instruct
    the jury to that effect?

[45]

In
    my view, the evidence of post-offence conduct, taken as a whole, was probative
    of whether the appellant had the required
mens rea
for murder.  To the
    extent that certain pieces of this evidence, viewed in isolation, could not
    support the Crowns inference, the jury was adequately instructed.

[46]

For
    example, the evidence of the appellants behaviour immediately following Ms.
    Mathieu-Reads death, considered in combination with the evidence that the
    appellant sounded happy on the telephone with Ms. Long and the evidence that he
    was smiling when he told Ms. Long about Ms. Mathieu-Reads death was capable of
    supporting the inference that he had accomplished what he intended to do. The
    evidence that the appellant did not agree with Ms. Longs suggestion that the
    killing was accidental could support an inference that the appellant believed
    the killing was intentional.

[47]

On
    the other hand, the evidence relating to the appellants disposal of Ms. Mathieu-Reads
    body, viewed in isolation, could not reasonably support an inference of
    intention to kill. This evidence is capable of supporting the inference that
    the appellant did not want the body to be discovered, but does not on its own
    support an inference that he had the
mens rea
required for murder.

[48]

Destruction
    of a body can be probative of intent if, on the evidence in a particular case,
    it is reasonable to infer the accused destroyed the body after causing that
    persons death did so because he knows that the victim suffered injuries that
    are inconsistent with a non-intentional cause of death:
R. v. Teske
(2005), 32 C.R. (6th) 103

(C.A.)
,

at
    para. 86. The inference arises because presumably an individual would not take
    the greater risk involved in destroying a body without some reward: concealing
    the exact cause of death and nature of the injuries.

[49]

On
    the facts of the present case, an inference that the appellant buried Ms.
    Mathieu-Reads body in order to conceal more than the fact that he caused her
    death would be speculative. Unlike in
Teske
, the appellant did not
    take extreme steps, such as cremating the body. There was also no suggestion in
    the evidence that the body, if discovered, would reveal injuries consistent
    only with an intentional killing. The evidence as a whole does not support an
    inference that the appellant buried Ms. Mathieu-Reads body in order to cover
    up injuries consistent only with an intentional killing.

[50]

The
    trial judge could have told the jury that some of the post-offence conduct evidence,
    looked at in isolation, could not reasonably support an inference of intention,
    but had he done so, he would have had to explain in more detail how the
    evidence supported the Crowns inference. Instead, he provided a general
    instruction and made it clear to the jury that his view was that this evidence
    would not help it to decide whether the appellant had the requisite
mens
    rea
for murder. The approach he took, in my view, was favourable to the
    appellant.

[51]

Jury
    instructions are not held to a standard of perfection:
R. v. Jacquard
,
    [1997] 1 S.C.R. 314, at para. 2. The adequacy of jury instructions is tested in
    a functional way, holding them up against the purpose they are required to fulfill:
R. v. Simon
, 2010 ONCA 754,
104 O.R. (3d) 340,
at
    para. 44, leave to appeal to S.C.C. refused, [2010] S.C.C.A. No. 459.

[52]

The
    instruction provided was more than adequate in the circumstances. It equipped
    the jury to weigh the evidence and give weight only to evidence with some
    probative value. The charge as a whole downplayed the potential value of the
    appellants post offence conduct on the issue of his
mens rea
and was
    sufficient to alert the jury to the danger of making an erroneous leap from
    evidence of post-offence conduct to guilt:
Arcangioli,
at p. 143.

(ii)

The
Hall

error

[53]

The
    appellant alleges that the trial judge invited the jury to engage in the
    tautological reasoning criticized in
R. v. Hall
by requiring them to
    determine whether the appellant was conscious that he committed the offence
    before they could use the post-offence conduct evidence to decide if he
    committed the offence (at para. 142). I would reject this argument.

[54]

The
    relevant portion of the jury instruction in this case tracks almost
    word-for-word the instruction disapproved of in
Hall
, with one
    important difference. The trial judge in
Hall
told the jury to
    consider whether Hall acted as he did because he was conscious of having done
    what was alleged against him. The trial judge here asked the jury to consider
    whether he acted as he did because he was conscious of having caused Ms.
    Mathieu-Reads death. In other words, this part of the charge related to the
    use the jury could make of the post-offence conduct in deciding whether the
    appellant caused death.

[55]

As
    in
R. v. Kostyk
, 2014 ONCA 447, 312 C.C.C. (3d) 101, causation was
    only one of several steps the jury had to take before determining the ultimate
    question of whether the appellant was guilty of murder or manslaughter (at
    para. 99). The jury was not invited to jump directly to the issue of guilt, as
    was the case in
Hall
.

(iii)

Evidence of the appellants
conduct before the killing

[56]

The
    appellant argues that this evidence, like evidence of post-offence conduct,
    requires a no probative value instruction where the evidence is equally
    consistent with murder and manslaughter. Even assuming such an instruction could
    be required, it would not have been appropriate here as the evidence of the
    appellants conduct prior to the killing was probative of his
mens rea
.

[57]

The
    evidence of the appellants tumultuous relationship with Ms. Mathieu-Read and
    the evidence that he uttered a death threat to her on March 1, 2007, was
    relevant to animus and motive. Animus and motive are probative of identity and
mens
    rea
.  As stated by Watt J.A. in
Moo
, at para. 98:

In prosecutions for domestic homicide, evidence is frequently
    admitted to elucidate the nature of the relationship between the accused and
    the deceased. This evidence, which often discloses misconduct other than that
    charged, not only demonstrates the nature of the relationship between the
    parties, but also may afford evidence of motive and animus relevant to
    establish the identity of the deceased's killer
and the state of mind with
    which the killing was done
. [Emphasis added.]

As this evidence was relevant both to whether the
    appellant caused death and if so, his
mens rea
, a no probative value
    instruction was not required.

[58]

The
    appellant acknowledges that the death threat may be probative of
mens rea
,
    but argues based on this courts decision in
Bucik
that the jury
    should have been instructed that it could only use the death threat as evidence
    of
mens rea
if the jury was satisfied that the appellant literally
    meant that he intended to kill Ms. Mathieu-Read.

[59]

I
    do not agree.
Bucik
is not applicable to the present case.

[60]

In
Bucik
, the trial judge erroneously described a statement made by
    Buciks co-accused that he was going to kill the deceased as a statement that
    they  the co-accused and Bucik  were going to kill the deceased. The trial
    judges misapprehension of the evidence in this regard was significant because
    the mistake enabled the jury to use the statement as evidence of Buciks
    intention to jointly pursue and kill the deceased. On the evidence as it
    actually was, the statement could only be probative of Buciks intention if
    Bucik knew his co-accused intended to kill, which would require Bucik to have
    understood his co-accused to mean the comment literally (at para. 19).

[61]

This
    court in
Bucik
did not state as a general principle that a trial judge
    must instruct the jury that a death threat is only probative of intent if the
    jury is satisfied that the accused meant it.

[62]

For
    these reasons, it is my view that trial judge charged the jury adequately on the
    evidence of the appellants conduct before and after the death of Ms.
    Mathieu-Read. Accordingly, I would not give effect to this ground of appeal.

(b)

The Appellants Statement to Ms. Long

[63]

The
    appellant argues the trial judge erred in his charge to the jury on the use the
    jury could make of the appellants statement to Ms. Long.  He submits the trial
    judge was required to instruct the jury that the jury should acquit the appellant
    of murder if it believed the exculpatory aspects of the appellants alleged
    confession or on the basis of the exculpatory aspects even if it did not
    believe those aspects, as long as the jury did not reject them as untrue.  The
    appellant relies on
Bucik
, at para. 29-34, to support this argument,
    and on the parts of his confession that he says demonstrated surprise.

[64]

In
    my view, the instruction to the jury on Ms. Longs statement was appropriate.  Unlike
    in
Bucik
, the aspects of the confession the appellant points to were
    not clearly exculpatory. Any exculpatory value depended on the jury accepting
    the interpretation advanced by the appellant.

[65]

In
Bucik
, a police officer testified that the accused Harrington had made
    a statement to him that while he (Harrington) was at the scene of the incident
    he was not the one who used the weapon.  The trial judge had instructed the
    jury:

If you decide that one or both of Ian Harrington and Mirko
    Bucik made a remark that may help him in his defence, or if you cannot decide
    whether he made such a remark, you will consider that portion of the statement
    along with the rest of the evidence in deciding whether you have a reasonable
    doubt about Ian Harrington's or Mirko Bucik's guilt.

You may give anything you find Ian Harrington or Mirko Bucik
    said as much or as little importance as you think it deserves in deciding this
    case. It is for you to say. Anything you find said by Ian Harrington or Mirko
    Bucik, however, is only part of the evidence in this case. You should consider it
    along with and in the same way as all the other evidence. [
Bucik
, at
    para. 29.]

[66]

On
    appeal, this court held that this instruction was insufficient.  The court held
    that the jury should have been instructed that exculpatory evidence can be the
    source of a reasonable doubt even if not affirmatively believed because it is
    arguably not the kind of common sense reasoning that jurors would apply in
    making credibility assessments in their day-to-day lives (at para. 33).

[67]

Harringtons
    statement in
Bucik
was purely exculpatory and was not open to
    interpretation. The trial judges error arose because the instruction focussed
    on whether the statement was made  which was not in issue  and failed to set out
    that Harringtons exculpatory statement could be the source of reasonable doubt
    even if not affirmatively believed. By contrast, the appellants statement that
    he couldnt believe it was that easy to break somebodys neck is open to
    competing exculpatory and inculpatory interpretations.  It was open to the jury
    to believe both that the appellant made the statement and that it was true, and
    nevertheless convict the appellant of second degree murder.

[68]

Bearing
    in mind the functional approach to the review of jury instructions set out
    above, I am satisfied that the trial judge made no error in this portion of the
    instruction. The trial judge appropriately instructed the jury that they were
    to consider any remarks attributed to the appellant that could help the
    appellant in his defence even if it could not decide whether he made them.

[69]

I
    would not give effect to this ground of appeal.

(c)

The Caution on Ms. Longs Evidence

[70]

The
    appellants fourth argument is that the trial judge was required to give a full
Vetrovec
[1]
warning with respect to the testimony of Ms. Long. The appellant acknowledges
    that defence counsel at trial conceded that a
Vetrovec
warning was not
    required, but submits that because Ms. Long was charged as an accessory after
    the fact, her testimony changed over time, and her evidence was central to the
    Crowns case, the jury should have been fully warned about the danger of
    relying on her evidence.

[71]

The
    respondent submits that the instruction given by the trial judge was sufficient
    in the circumstances.  Again, I agree with the respondent.

[72]

In
    the pre-charge conference, Crown counsel suggested that the jury be given what
    is sometimes referred to as a
Titus
[2]
instruction, an instruction to be cautious about relying on Ms. Longs evidence
    because Ms. Long was a Crown witness facing outstanding charges and might have
    an interest in testifying favourably for the Crown.  The trial judge agreed to give
    the
Titus
instruction, and then asked counsel, There is no suggestion
    that a
Vetrovec
is required?  Both counsel indicated that it was not
    required.

[73]

The
    trial judge provided the following caution in his instructions to the jury on
    the evidence of Ms. Long:

Regarding the outstanding charge against Kathy Long, Kathy Long
    is charged with being an accessory after the fact to murder. The trial has not
    yet been held on that charge. A Crown witness who is awaiting trial herself on
    a charge may have an interest in testifying favourably for the Crown in this
    trial. Favourable testimony here may help the witness with her own case later,
    or the witness may believe that it will do so.

You should approach the evidence of Kathy Long with care and
    caution. When you consider how much or little you will believe of and rely upon
    this evidence to decide this case take into account the fact that she is
    herself awaiting trial on another charge. It is a factor for you to consider.
    How much or little it influences you is up to you.

Considering her situation, her perception, expectation or hope
    of benefit may be of greater importance as a determinant of credibility and
    reliability than the reality as explained in other evidence. If you are
    concerned about the reliability of Kathy Longs testimony you may want to ask
    yourselves what evidence of other witnesses or concrete exhibits confirms her
    account.

[74]

Where
    a trial judge is of the opinion that a witness is untrustworthy, the trial
    judge has the discretion to give a clear and sharp warning to attract the
    attention of the juror to the risks of adopting, without more, the evidence of
    the witness:
Vetrovec
, at p. 831.  The fact that a witness is an
    accomplice is not necessarily determinative of whether a
Vetrovec
warning should be given:
Vetrovec
, at pp. 830-832.

[75]

Although
    generally a trial judges decision whether to give a
Vetrovec
caution
    is discretionary and owed significant deference by appellate courts, in some
    circumstances, a
Vetrovec
caution will be mandatory:
R. v. Bevan
,
    [1993] 2 S.C.R. 599, at para. 34;
R. v. Sauvé
(2004), 182 C.C.C. (3d)
    321 (C.A.), at para. 70, leave to appeal to S.C.C. refused, [2005] 1 S.C.R. xv.
    Whether a
Vetrovec
warning is mandatory depends on two factors: the
    witness's credibility, and the importance of the witness's testimony to the
    Crown's case:
R. v. Brooks
, 2000 SCC 11, [2000] 1 S.C.R. 237, at paras.
    4 and 80.  If the witnesss evidence is absolutely essential to the Crown's
    case, more moderate credibility problems will warrant a warning.  Where the
    witness has overwhelming credibility problems, a warning may be necessary even
    if the Crown's case is a strong one without the witness's evidence:
Brooks
,
    at para. 80.

[76]

In
    my view, a full
Vetrovec
warning was not mandatory in this case. While
    Ms. Longs evidence was central to the Crowns case, Ms. Longs credibility
    problems were arguably more minor.  It was open to the trial judge to decide,
    based on the factors in
Brooks
, that a full
Vetrovec
warning
    was not required.  The trial judges discretionary decision is entitled to
    deference from this court.

[77]

The
    trial judges instruction was adequate, and though a
Vetrovec
warning
    was not mandatory, it contained several of the elements of a standard
Vetrovec
warning: see
R. v. Khela
, 2009 SCC 4, [2009] 1 S.C.R. 104, at para.
    37;
Sauvé
, at para. 82. The trial judge explained to the jury why Ms.
    Longs evidence should be approached with care, and suggested to the jury that
    it consider whether other evidence confirmed her account. The jury would have
    been fully aware of the issues with Ms. Longs evidence.

[78]

Finally,
    I would note that defence counsel conceded a
Vetrovec
warning was not
    required. As Bastarache J. commented in
Brooks
, at para. 17, counsels
    decision not to request a
Vetrovec
warning may be a tactical one, in
    order to avoid a summary of the evidence capable of confirming an unsavory
    witnesss testimony. Such evidence was extensive and included the polices recovery
    of the discarded boots, pants and comforter in the locations described by Ms.
    Long.

[79]

Accordingly,
    I would not give effect to this ground of appeal.

(d)

The Charge on Manslaughter

[80]

The
    final argument raised by the appellant in relation to the jury charge is that
    the trial judge failed to properly instruct the jury on the
mens rea
required for manslaughter. He argues the trial judge focussed exclusively on
    the
mens rea
for murder and failed to instruct the jury on the
    objective foreseeability element of manslaughter.

[81]

In
    my view, this ground of appeal must fail as well. The trial judge correctly
    instructed the jury on the
mens rea
required for manslaughter, and was
    not required to give a more detailed charge, given that defence counsel had
    conceded that if the jury concluded the appellant killed Ms. Mathieu-Read, he
    was guilty of manslaughter.

[82]

The
    trial judge instructed the jury that if it was satisfied beyond a reasonable
    doubt that the appellant had caused Ms. Mathieu-Reads death, it should
    consider whether he caused her death by an unlawful act. He stated that the
    unlawful act must be one that any reasonable person in the circumstances would
    think likely put another person at risk of some harm or injury that is more
    than minor or brief in nature.

[83]

The
mens rea
for unlawful act manslaughter is objective foreseeability of
    the risk of bodily harm which is neither trivial nor transitory, in the context
    of a dangerous act:
R. v. Creighton
, [1993] 3 S.C.R. 3, at pp. 44-45.
    The trial judge correctly charged the jury on the
mens rea
for
    manslaughter when he described the unlawful act as set out above.

[84]

The
    trial judges instruction on manslaughter was correct, and given defence
    counsels concession at trial, a more detailed instruction on this point was
    not required. I would not give effect to this ground of appeal.

(3)

The Prejudicial Evidence

[85]

Finally,
    the appellant points to a number of items of prejudicial evidence that were
    adduced at trial. He submits the trial judges attempts to deal with this
    evidence were insufficient or even exacerbated the prejudicial effect of the
    evidence.  He further argues that some of the evidence was so prejudicial, no
    instruction could have cured it, and in these circumstances the trial judge
    should have declared a mistrial.  Although defence counsel did not seek a
    mistrial, the appellant relies on
R. v. Huang
, 2013 ONCA 240, 115 O.R.
    (3d) 596, at para. 21, to argue that this does not constitute a waiver of his
    rights.

[86]

The
    evidence relied on by the appellant in support of this ground of appeal
    includes: (1) Ms. Longs two references to the appellants having been in jail
    before; (2) Ms. Longs near-repetition of an allegation that the appellant had
    killed someone while in jail; (3) Ms. Longs allegation that the appellant
    attempted to sexually assault her daughter; (4) Ms. Hardmans comments that Ms.
    Mathieu-Reads relationship with the appellant was abusive and that he had
    hurt her in the past; and (5) the appellants statements during his booking
    video that he was banned from firearms and had a terrible record.

[87]

While
    I agree with the appellant that this evidence was potentially prejudicial, in
    my view, the trial judges response to the evidence during the trial and in the
    course of the charge was adequate in the circumstances.

The charge and the mid-trial cautions

[88]

In
    his final instructions to the jury, the trial judge provided the following
    caution to the jury regarding the prejudicial evidence in the trial:

This is an important caution that I now give you about evidence
    of lifestyle. You have heard evidence disparaging of Mr. Moffits character
    which has nothing to do with this charge. He is not on trial for his work
    ethic, drinking or drug using habits, his vulgar mouth, antagonism to police,
    breaches of bail, periods in jail, periodic homelessness. Those aspects of his
    personal history have nothing to do with whether the Crown has proven beyond a
    reasonable doubt the charge against him.

You should particularly ignore his utterance about his record
    at the booking-in process in London and that comment by Kathy Long of her
    opinion of what he tried to do to her daughter. Each of these allusions were
    completely non-specific, or a matter of opinion based on hearsay and of no help
    whatsoever to you in deciding this case. Set such matters aside entirely. They
    are not subjects for proof before you and no inferences whatsoever can be drawn
    from the fact that they were ever mentioned.

[89]

The
    trial judge later elaborated on this instruction and made particular reference
    to the evidence of the March 1, 2007 incident in which the appellant allegedly
    assaulted and threatened Ms. Mathieu-Read:

I have already given an instruction regarding the lifestyle of
    the accused. My instruction to you regarding the March 1
st
incident
    repeats first of all the caution that you must not convict on the charge before
    you simply because you conclude that he is the sort of person generally to do
    bad acts, such as abusing his partner. You must not convict on the basis of a
    generally unworthy lifestyle.

You may however treat the evidence of the March 1
st
incident as indicating a hostile, aggressive attitude by him towards her
    specifically. In that sense, it is evidence of a motive on his part and may
    point to him as the person responsible for her death. The evidence of the March
    1
st
episode is circumstantial evidence, tending to show identity of
    the person who caused her death.

[90]

In
    addition to the above comments, when particular pieces of prejudicial evidence
    arose during the trial, the trial judge provided mid-trial cautions.

[91]

For
    example, when Ms. Long alleged the appellant had attempted to sexually assault
    her daughter, the trial judge immediately told the jury to ignore references
    to matters that have nothing to do with this case. After a brief recess, the
    trial judge instructed the jury that laypersons may sometimes refer to hearsay
    allegations and do not understand the difference between relevant and
    irrelevant facts, or hearsay and non-hearsay evidence. The trial judge told the
    jury that Ms. Longs feelings were not evidence of historical facts and
    should play no part in the decision-making process. When the trial resumed
    after a weekend, the trial judge expanded on this instruction, and told the
    jury:

THE COURT:        As I told you on Thursday, laypersons are not
    legally trained. On occasion they include hearsay and irrelevancies in their
    answers. These come out unexpectedly and therefore cannot be screened in
    advance. As the trier of fact you will simply ignore such statements. I am
    going to state a hypothetical example for you of hearsay and irrelevant statements
    by a witness, just so that you get the idea of these concepts. In a trial on a
    charge of murder suppose a witness blurts out: After I left home he stole a
    cherry from the neighbours tree. You would set that statement aside if you
    were the jurors. You would ignore it. First and foremost it is completely
    irrelevant to the facts the jury have to decide. Second, it is hearsay, not
    something the witness knows from his own observation. Therefore it is entitled
    to no consideration in a jurys deliberations. So I hope that little example
    helps you with your deliberations.

[92]

The
    trial judge similarly provided a mid-trial caution on Ms. Hardmans
    characterization of the relationship between the appellant and Ms. Mathieu-Read
    as abusive, as follows:

At one point this witness went beyond the specific question
    that was asked by Ms. Foster and she made kind of a global characterization of
    the relationship between her mother and the accused. She used a popular term.
    She said it was an abusive relationship. That was a statement of an opinion and
    really it was not in response to a question about a specific fact. That is for
    you to decide in this case, so I will just ask you to set that opinion of a lay
    person aside and base the case on the facts as you find them.

Analysis

[93]

A
    trial judges decision on the appropriate remedy when the jury has heard
    inadmissible and potentially prejudicial evidence is entitled to substantial
    deference on appeal, as the trial judge is in the best position to assess the
    circumstances of each individual case and select the most appropriate remedy:
R.
    v. Burke
, 2002 SCC 55, [2002] 2 S.C.R. 857, at para. 75. As summarized by
    Blair J.A. in
R. v. Jeanvenne
, 2010 ONCA 706, 261 C.C.C. (3d) 462, at
    para. 58:

I accept that trial judges are particularly well-placed to
    assess the impact of inadmissible and potentially prejudicial evidence in the
    context of the trial dynamic, including the effectiveness of any warning that
    may be issued. Their discretionary decision whether or not to grant a mistrial
    is entitled to great deference. Indeed, trial judges themselves are only to
    order a mistrial "as a last resort, in the clearest of cases and where no
    remedy short of that relief will adequately redress the actual harm
    occasioned":
R. v. Toutissani
, 2007 ONCA 773, at para. 9.

[94]

I
    am satisfied that the trial judge adequately dealt with the potentially
    prejudicial evidence through his mid-trial instructions and in his charge. The
    jury was capable of disregarding the prejudicial evidence, and the instructions
    given were sufficient to remedy any harm caused by the evidence.

[95]

The
    appellant asserts that the evidence in this case raises both moral prejudice
    (the potential stigma of bad personhood) and reasoning prejudice
    (including potential confusion and distraction of the jury from the actual
    charge):
R. v. Handy
, 2002 SCC 56, [2002] 2 S.C.R. 908, at para.
    100.  While I agree that evidence of bad character may create both these forms
    of prejudice, there was no serious issue of reasoning prejudice in this case.
    For example, while some time at trial was taken up by the impugned evidence to
    the extent the jury had to be instructed to disregard it, there was no trial
    within a trial in which the appellant attempted to disprove the attempted
    sexual assault allegation, distracting the jury from the central question of
    whether he was guilty of the offence charged.

[96]

Rather,
    the evidence in this case raises primarily the issue of moral prejudice. The
    evidence described above had the potential to cause the jury to make the
    impermissible inference that because the appellant was capable of doing bad
    acts he was guilty of the offence charged.

[97]

However,
    the trial judge clearly instructed the jury that it could not use this line of
    reasoning.

[98]

The
    jury was instructed that the appellants work ethic, drinking or drug using
    habits, his vulgar mouth, antagonism to police, breaches of bail, periods in
    jail, periodic homelessness were all irrelevant to the jurys deliberations.
    They were instructed to particularly ignore his utterance about his record at
    the booking-in process in London and the comment by Kathy Long of her opinion
    of what he tried to do to her daughter. The trial judge carefully avoided
    referring explicitly to an attempt at sexual assault, presumably in order to
    avoid unnecessarily repeating this allegation. Furthermore, the trial judge
    told the jury that they were not to convict on the basis that he was the sort
    of person generally to do bad acts, such as abusing his partner.

[99]

In
    my view, with these instructions, the jury would have understood that the impugned
    prejudicial evidence could not support a finding of guilt.

[100]

While the
    allegation of attempted sexual assault was dramatic, it does not follow that
    the members of the jury would be incapable of separating an unfounded
    allegation from the question of whether the appellant killed Ms. Mathieu-Read
    and if so, whether he had the state of mind required for murder. It is
    fundamental to jury trials that juries be trusted to follow the instructions
    given by trial judges:
R. v. Corbett
, [1988] 1 S.C.R. 670, at p. 692;
R.
    v. Griffin
, 2009 SCC 28, [2009] 2 S.C.R. 42, at para. 72.  The jury was
    told in very strong language, immediately and repeatedly, that the allegation
    made by Ms. Long was irrelevant to its task.  In my view, this court should
    trust that the jury followed this instruction.

[101]

The evidence of
    the abusive relationship may have been the most difficult for the jury
    members to put out of their minds, as there may be a tendency to reason that
    someone who abuses his domestic partner is the kind of person who would kill
    his domestic partner.

[102]

However, as
    noted by the respondent, the evidence of the nature of the relationship between
    the appellant and Ms. Mathieu-Read was admissible as evidence of motive and
    animus on the issues of identity and intent. The introduction of such evidence
    was unavoidable, and the jury was properly instructed to avoid propensity reasoning
    based on the abusive nature of the relationship. While Ms. Hardmans opinion
    was unnecessary and irrelevant, it could not have created additional prejudice
    in the minds of the jury, who had already heard admissible evidence on that
    point. The jury was instructed on the use to which it could put this evidence,
    and must be trusted to have followed those instructions.

[103]

Finally, while
    the allegation that the appellant had killed someone while in jail was
    potentially very prejudicial, fortunately, the jury remained in the dark thanks
    to the timely intervention of defence counsel. Had this allegation come out,
    the jury might not have been capable of avoiding the impermissible reasoning
    that if he killed someone before, he likely did so again. However, as Ms. Long
    was interrupted, no harm was caused. I would reject the appellants submission
    that the jury must have known or guessed the substance of what Ms. Long was
    about to say. Ms. Long was cut off before any details emerged.

[104]

For the above
    reasons, I would not give effect to this ground of appeal.

D.

Conclusion

[105]

Accordingly, I
    would dismiss the appeal.

Released: DD June 9, 2015

M. Tulloch J.A.

I agree. Doherty
    J.A.

I agree. S. E.
    Pepall J.A.





[1]

Vetrovec v. The Queen
, [1982] 1 S.C.R. 811.



[2]

Titus v. The Queen
, [1983] 1 S.C.R. 259.


